                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 JAQUANA BRAGGS ON BEHALF OF                                        CIVIL ACTION
 B.B.

 VERSUS                                                             NO. 18-754

 NANCY A. BERRYHILL, ACTING                                         SECTION: “B”(1)
 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION



                                           ORDER

       The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date the parties have filed no

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the Motion for Summary Judgment filed by the plaintiff (Rec. Doc.

15) is DENIED; and the Motion for Summary Judgment filed by the Commissioner (Rec. Doc.

20) is GRANTED.


       New Orleans, Louisiana, this 27th day of February, 2019.



                                            _______________________________________
                                            SENIOR UNITED STATES DISTRICT JUDGE
